Name: 98/164/EC: Commission Decision of 26 February 1998 terminating the anti-dumping proceeding concerning imports of silicon metal originating in Brazil
 Type: Decision
 Subject Matter: international trade;  trade;  iron, steel and other metal industries;  America;  competition
 Date Published: 1998-02-27

 Avis juridique important|31998D016498/164/EC: Commission Decision of 26 February 1998 terminating the anti-dumping proceeding concerning imports of silicon metal originating in Brazil Official Journal L 058 , 27/02/1998 P. 0058 - 0059COMMISSION DECISION of 26 February 1998 terminating the anti-dumping proceeding concerning imports of silicon metal originating in Brazil (98/164/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as amended by Regulation (EC) No 2331/96 (2), and in particular Articles 9 and 11 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE 1. Measures in force (1) By Regulation (EEC) No 2305/92 (3) the Council imposed a definitive anti-dumping duty on imports of silicon metal originating in Brazil.2. Request for a review (2) Following the publication in February 1997 of a Notice of the impending expiry (4) of the measures in force, the Commission received in May 1997 a request for a review lodged by the Liaison Committee of the ferro-alloy industry (EuroAlliages) on behalf of four Community producers representing the total production of the product concerned in the Community. The request contained evidence of dumping of the product originating in Brazil and of material injury likely to result in the event of expiry of the existing measures which was considered sufficient to justify the initiation of an expiry review.(3) The Commission announced by a Notice published in the Official Journal of the European Communities (5) the initiation of a review of the anti-dumping measures applicable to imports into the Community of silicon metal originating in Brazil and falling within CN code 2804 69 00 and commenced an investigation pursuant to Article 11(2) of Regulation (EC) No 384/96 (hereinafter referred to as the 'Basic Regulation`).3. Investigation (4) The Commission officially advised the producers/exporters and importers known to be concerned as well as their associations, the representative of the exporting country, the complainant Community producers and representative users of the initiation of the review. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time-limit set in the Notice referred to in recital (3).B. WITHDRAWAL OF THE REQUEST FOR AN EXPIRY REVIEW AND TERMINATION OF THE PROCEEDING (5) By letter dated 27 November 1997, EuroAlliages formally withdrew its request for the expiry review concerning imports of silicon metal originating in Brazil and consequently, for the ongoing review investigation.In accordance with Article 11(5) in conjunction with Article 9(1) of the Basic Regulation, when the Community industry withdraws its request for an expiry review, the proceeding may be terminated unless such termination would not be in the Community interest. The present investigation has not brought to light any considerations of Community interest which would support the continuation of the proceeding.(6) In this context, it should be recalled that in parallel with the expiry review, the Commission was carrying out an interim review limited to dumping and initiated on 7 January 1997 (6) at the request of two producers/exporters in Brazil.(7) The corresponding investigation showed no dumping for both producers/exporters and would have resulted in a repeal of the measures for both exporters.(8) Interested parties were informed of the essential facts and considerations on the basis of which the Commission intended to terminate the proceeding and were given the opportunity to comment. None of the interested parties referred to in Article 21 of the Basic Regulation submitted any comments indicating that such termination would not be in the Community interest.(9) The Advisory Committee has been consulted and has raised no objection.(10) In the light of the above, the Commission has concluded that the continuation of protective measures in unnecessary and that the proceeding should be terminated,HAS DECIDED AS FOLLOWS:Sole Article The anti-dumping proceeding concerning imports of silicon metal falling within CN code 2804 69 00 originating in Brazil is hereby terminated.Done at Brussels, 26 February 1998.For the CommissionLeon BRITTANVice-President(1) OJ L 56, 6. 3. 1996, p. 1.(2) OJ L 317, 6. 12. 1996, p. 1.(3) OJ L 222, 7. 8. 1992, p. 1.(4) OJ C 36, 5. 2. 1997, p. 12.(5) OJ C 242, 8. 8. 1997, p. 3.(6) OJ C 3, 7. 1. 1997, p. 13.